Citation Nr: 1614612	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include as secondary to diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In addition, the Board notes that three issues were addressed in the Statement of the Case issued in January 2011; however, in his VA Form 9, the Veteran limited his appeal to entitlement to service connection for a bilateral eye disability and entitlement to service connection for right lower arm with poor circulation.  As such, the issue of entitlement to service connection for heart catheterization is not before the Board.

In January 2015, the Board, in pertinent part, remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the record, in a September 2015 rating decision, the Veteran was granted service connection for Raynaud's Phenomena of the right upper extremity, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2015).  

The issue of entitlement to service connection for diabetes mellitus has been raised by the record in an October 2014 Informal Hearing Presentation (IHP), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The Board had previously referred this issue in its January 2015 Board remand.  In a September 2015 correspondence, VA acknowledged that this issue had been identified in the remand; however, to date, no further action has been done.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim of entitlement to service connection for a bilateral eye disability was originally alleged in terms of direct connection.  Significantly, a February 2003 private treatment record reflects that the Veteran had been diagnosed with diabetes in 1985.  VA treatment records from 2003 to 2013 document a history of treatment for bilateral diabetic retinopathy.  In the October 2014 IHP, the Veteran, through his representative, argued that the Veteran had manifested early indications of diabetes during and immediately following his active duty service.  Therefore, based on the Veteran's diagnosis for diabetic retinopathy and his assertions of having had symptoms of diabetes during service, he now asserts that his service connection claim for a bilateral eye disability should include both direct and secondary service connection theories of entitlement.  VA "must investigate the reasonably apparent and potential causes of [a claimant's] condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filings."  DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011). 

With regard to the Veteran's service connection claim for a bilateral eye disability, it is premature to adjudicate the issue at this time.  The Veteran asserts that his bilateral eye disability was caused by his diabetes mellitus, which may also be related to his active duty service; therefore, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the Board must defer adjudication of the bilateral eye disability service connection claim until the AOJ adjudicates the diabetes mellitus service connection claim.  Upon remand, the AOJ should also address whether the Veteran's bilateral eye disability was caused by his diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's diabetes mellitus and bilateral eye disability that are not currently of record.  In addition, the AOJ should provide the Veteran another opportunity to submit private treatment records, including from Texas Retina.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  

2.  After fulfilling all duties under the Veterans Claims Assistance Act of 2000, the AOJ must adjudicate the claim of entitlement to service connection for diabetes mellitus.  The Veteran is advised that should entitlement to service connection for diabetes mellitus be denied, the Board cannot exercise appellate jurisdiction over the claim without a timely perfected appeal on that issue.  

3.  Thereafter, if no additional development is in order, to include an examination to address the etiology of any claimed disorder in appellate status, then adjudicate the claim of entitlement to service connection for a bilateral eye disability, to include as secondary to diabetes mellitus.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






